Smith, J.,
delivered the opinion of the court.
Gabe Poindexter, now deceased, being the owner of the land in controversy, to-wit, the south half of the northwest quarter of section thirty, township twenty, range two east, in Leflore county, Mississippi, executed and delivered to Amanda Poindexter the following deed: ‘‘ In consideration of labor done and performed by Mandy Poindexter, my wife, and Ellen Chatman, Walter Chat-man, and Gabe Chatman, and the further consideration of ten dollars in cash paid, I grant, bargain, sell and convey to said above-named parties one-half of the south half of the northwest quarter of section thirty, township twenty, range two east, in Leflore county, Mississippi. ’ ’ Amanda Poindexter was the wife of Gabe Poindexter, and Ellen Chatman, Walter Chatman, and Gabe Chatman, appellants herein, were Amanda’s grandchil*499dren by a child of a former marriage. There was some evidence on the part of appellee indicating that this deed was never in fact delivered; bnt this evidence becomes immaterial, as will appear later on. Several years after the death of Gabe Poindexter, appellants, grandchildren of Amanda Poindexter, instituted this suit, alleging that by virtue of this deed they, together with Amanda, owned an undivided half interest in the land, and that Amanda was the owner of the other half interest therein, and asking for a partition thereof. Appellee filed a cross-bill, asking that this deed be canceled as a cloud on her title, and from a decree canceling the deed and dismissing appellants’ bill, this appeal is taken. At the time the' deed in controversy was executed, Gabe Poindexter was living with Amanda, his wife, on the land in controversy, which constituted his homestead.
It may be, as contended by appellee, that this deed, in so far as it conveys an interest in the land to the wife, is valid, as to which we express no opinion; bnt, in so far as it attempts to convey any interest in the land to appellants, it is void under the provisions of Sec. 2159 of the Code of 1906, which provides that a conveyance of the homestead shall not be valid unless signed by the wife, or the owner, if he be married and living with his wife. The purpose of this statute cannot be defeated by merely joining the wife as one of the grantees in a deed to the homestead.
One of appellants’ contentions is that the deed was executed in payment of the claim of appellants against Poindexter for “labor done and performed,” and that consequently, under the provisions of Sec. 2156 of the Code, the land in controversy was not exempt from execution, and that, therefore, it was unnecessary for the wife to sign the deed in order for the same to be valid. Section 2159 contains no such exceptions as this. Conceding for the sake of the argument, but not deciding that a sale of a homestead under an execution issued *500upon a judgment for labor performed would be valid under section 2156, it by no means follows tbat a conveyance thereof by the husband without the signature of the wife in settlement of a claim for labor performed would be valid. Such a conveyance is governed solely by section 2159, Affirmed.

Suggestion of error filed and overruled.